Citation Nr: 0612397	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for claimed residuals of 
exposure to ionizing radiation, to include chronic fatigue, 
joint soreness and stiffness, loss of appetite, thyroid 
dysfunction, and blood in the urine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to January 
1947 and from May 1951 to September 1952.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In October 
2004, the Board remanded the claim for additional 
development.


FINDING OF FACT

Chronic fatigue, joint soreness and stiffness, loss of 
appetite, thyroid dysfunction, and blood in the urine were 
not present in service, and are not the result of exposure to 
ionizing radiation in service.


CONCLUSION OF LAW

Chronic fatigue, joint soreness and stiffness, loss of 
appetite, thyroid dysfunction, and blood in the urine were 
not incurred in or aggravated by service, nor may they be 
presumed to be the result of exposure to ionizing radiation 
in service.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.307, 3.309(d), 3.311 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Courts in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In a January 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
October 2002 statement of the case (SOC), a May 2003 
supplemental statement of the case (SSOC), a follow-up VCAA 
letter dated  in December 2004, and a February 2006 SSOC 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the October 2002 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1369, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim for service connection is being 
denied, no rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 3.309(d) (2005) certain diseases may 
be service-connected in a radiation exposed veteran if they 
become manifest to a compensable degree at any time after 
discharge.  These include: leukemia, thyroid cancer, breast 
cancer, cancer of the pharynx, esophagus cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gall bladder cancer, urinary tract cancer (this term 
means the kidneys, renal pelves, ureters, urinary bladder and 
urethra), cancer of the salivary glands bronchiolo-alveolar 
carcinoma, and primary liver cancer.  A radiation exposed 
veteran is one who, while serving on active duty, was exposed 
to a radiation risk activity.  These activities include on-
site participation involving atmospheric detonation of a 
nuclear device, occupation of Hiroshima or Nagasaki between 
August 6, 1945, and July 1, 1946, and internment as a POW of 
the Japanese who was subject to the same degree of exposure 
as a member of the Hiroshima or Nagasaki occupation forces.

According to 38 C.F.R. § 3.311 (2005), in all claims in which 
it is established that a radiogenic disease became manifest 
after service, but not to a compensable degree within an 
otherwise applicable presumptive period, and it is contended 
that that disease was the result of exposure to ionizing 
radiation, an assessment will be made as to the size and 
nature of the radiation dose or doses.  Where there is a 
range of doses to which the veteran may have been exposed, 
exposure at the highest level will be presumed.  Dose 
information will be requested in claims based on exposure to 
atmospheric nuclear weapons testing, exposure due to 
participation as a member of the Hiroshima or Nagasaki 
occupation forces, and in all other claims of exposure to 
ionizing radiation.  Radiogenic diseases consist of the 
following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, 
nonmalignant thyroid nodular disease, urinary tract cancer, 
prostate cancer, and lymphomas other than Hodgkin's disease.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

The veteran has asserted that he was exposed to ionizing 
radiation as a result of the Bikini Atoll Atomic Bomb Tests 
(Operation Crossroads) in 1946.  He says he was stationed at 
Hickam Air Base in Hawaii, and was thus exposed to the 
aircraft that had been assigned to photograph the nuclear 
blast area.  He said that these planes would return to Hickam 
and would be coated with radioactive material; he reported 
that he had supervised the washing and inspecting of the 
aircraft.

The veteran's service medical records make no mention of any 
of the currently claimed disorders.  In fact, the veteran has 
reported that these conditions developed many years after his 
discharge from service.

Beginning in the year 2000, the veteran began to complain of 
low energy levels and joint soreness and stiffness.  He was 
found to be hypothyroid; he also had a small amount of blood 
in his urine on occasion.  In November 2000, a report from 
the Health Center noted his reports that he had been exposed 
to a high level of radiation in service.  By his report, he 
had had respiratory difficulties and unusual fatigability for 
nearly 20 years.  The examiner was unable to point to any 
source for his problems except of his history of radiation 
exposure.  It was stated that "[a]s such, I believe that 
within reasonable medical probability [the veteran] has late 
stage health effects from his earlier radiation exposure."  

In October 2001, the veteran complained of chronic fatigue, 
which the examiner felt could be related to his hematuria.  
It was noted that this hematuria could have been part of some 
systemic illness that was associated with either his reported 
past radiation exposure or to a previously noted purpura 
condition.

Subsequently submitted treatment records developed between 
1990 and 1995 show treatment for degenerative joint disease 
of the knees.  The veteran ultimately had his right knee 
replaced.

He was afforded a VA examination in September 2003.  The 
veteran stated that he had been exposed to radiation while in 
service.  The orthopedic examiner diagnosed him with chronic 
shoulder sprains, bilateral, left greater than right, with 
minimal symptoms and no significant disability; and chronic 
right hip sprain, minimal symptoms, and minimal disability.  
The examiner commented that it seemed less likely than not 
that the complaints involving the shoulders and the hip are 
late expressions of radiation exposure some 55 years ago.  
The infectious and immune diseases examination stated that 
the veteran's symptoms of chronic fatigue, shortness of 
breath, and bleeding manifestations of the skin could be 
construed as delayed manifestations of radiation exposure.  
It was further stated that it was as likely as not that these 
could be an expression of radiation problems.  The diagnosed 
hypothyroidism and his gastrointestinal complaints were 
thought to be most likely not related to radiation exposure.

A response to a request from VA for exposure information was 
received from the Defense Threat Reduction Agency (DTRA) in 
October 2005.  It was noted that the veteran's duties had 
been in connection with ships and aircraft that had been 
involved in nuclear atmospheric testing.  Operation 
Crossroads at Bikini Atoll had run from July 1 to August 31, 
1946.  The veteran had been assigned to the 1521st Army 
Airfield Base Unit, at Hickam Field in Hawaii, from March 1 
to November 25, 1946, as an airplane maintenance technician.  
There was no record of temporary duty in the vicinity of 
Bikini Atoll.  It was commented that no record could be found 
of any radiation exposure involving the veteran.  The record 
indicated that the veteran had received a letter of 
appreciation from the Office of the Crossroads Project 
Officer for invaluable help during Operation Crossroads for 
the manner in which passengers and cargo were handled at 
Hickam.  His unit had been tasked with operating 20 
Crossroads aircraft (C-54s) on shuttle strips to Johnston and 
Kwajalein Atolls.  There was no information that C-54 
aircraft were used in direct support of Crossroads 
photographic missions.  It could not be verified that he had 
been directly involved with these aircraft or any other 
aircraft carrying contaminated animals from Operation 
Crossroads (test animals were transported in APA 67 craft).  
It was reported that drone aircraft had been used to collect 
radioactive samples from the nuclear cloud during eash test.  
In view of the foregoing, it was concluded that Army Air 
Corps records did not document the veteran's participation in 
atmospheric nuclear testing.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for residuals of 
exposure to ionizing radiation, to include chronic fatigue, 
joint soreness and stiffness, loss of appetite, thyroid 
dysfunction, and blood in the urine is not warranted.  There 
is no indication in the record that the veteran satisfies the 
definition of a "radiation-exposed veteran," that is, that 
he was exposed to a radiation risk activity, such as on-site 
participation involving atmospheric detonation of a nuclear 
device.  As noted above, the DTRA specifically found that the 
veteran had not participated in any radiation risk activity; 
because the records did not support a finding that he had 
been involved in any atmospheric nuclear testing.

Therefore, service connection under 38 C.F.R. § 3.309(d) 
cannot be awarded.  Nor is there any indication that the 
veteran suffers from a radiogenic disease pursuant to 
38 C.F.R. § 3.311.  However, even if such a disease were 
present, there is no indication that the veteran was exposed 
to radiation; therefore, there is no suggestion that there 
was sufficient exposure to result in the development of any 
radiogenic disease.  In fact, it was found that there was no 
record that the veteran had been exposed to radiation in 
service. 

Finally, there is no indication that any of the claimed 
conditions were incurred in or aggravated by service, 
including presumptive service connection for chronic 
diseases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), holding that a veteran may attempt to establish 
service connection under the traditional legal criteria even 
if the special radiation rules are unavailing.  There is no 
evidence that any of the claimed conditions were present in 
service, nor is there any indication that he suffers from any 
diseases that can be service-connected on a presumptive 
basis.

The Board acknowledges the opinions of record which have 
suggested that there could be a link between his chronic 
fatigue and his hematuria, which could be associated with 
either radiation exposure or to a past purpura disorder.  The 
opinion of the VA examiner that the veteran's complaints of 
chronic fatigue, shortness of breath, and bleeding of the 
skin could be an expression of radiation exposure was also 
taken into account.  However, these opinions were offered 
prior to a determination that the veteran had not been 
exposed to radiation in service.  Moreover, the use of 
equivocal language such as "possible" makes a statement by 
an examiner  speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish medical nexus).  See also Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by a physician is too speculative).  Therefore, 
these opinions, which stated that there "could" be a 
relationship are simply too speculative to be relied upon.  
As a consequence, they are not probative of the question as 
to whether his claimed conditions are related to his period 
of service.

In conclusion, the Board expresses its appreciation for the 
veteran's lengthy military service, both during World War II 
and thereafter.  However, the preponderance of the evidence 
is against the veteran's claim for service connection for his 
claimed residuals of exposure to ionizing radiation, to 
include chronic fatigue, joint soreness and stiffness, loss 
of appetite, thyroid dysfunction, and blood in the urine.


ORDER

Entitlement to service connection for claimed residuals of 
exposure to ionizing radiation, to include chronic fatigue, 
joint soreness and stiffness, loss of appetite, thyroid 
dysfunction, and blood in the urine, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


